Citation Nr: 1115860	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for varicose veins of the bilateral lower extremities.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with lumbar spondylosis.

4.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches prior to June 17, 2009.

5.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches from June 17, 2009 to the present.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to April 2008.  He served in Iraq from December 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which granted service connection for hiatal hernia (claimed as GERD/acid reflux), assigning a 10 percent evaluation; tinnitus, assigning a 10 percent evaluation; lumbar spondylosis (claimed as chronic low back condition with neurological symptoms), assigning a noncompensable evaluation; migraine headaches, assigning a noncompensable evaluation; bilateral hearing loss, assigning a noncompensable evaluation; and seasonal allergic rhinitis, assigning a noncompensable evaluation, all effective May 1, 2008; and denied service connection for bilateral lower extremity varicose veins, a bilateral ankle condition, a bilateral knee condition, a right elbow condition, and recurring sinusitis.  In July 2008, the Veteran submitted a notice of disagreement (NOD) for the issues of service connection for a bilateral knee disability, a right elbow disability, a bilateral ankle disability, and varicose veins, and an increased initial rating for a low back disability and migraines.  He subsequently perfected his appeal in April 2009.  His case is currently under the jurisdiction of the VA RO in Detroit, Michigan.

In March 2009, the Detroit RO increased the Veteran's disability rating for migraine headaches to 10 percent and for degenerative arthritis of the lumbar spine with lumbar spondylosis to 10 percent, both effective May 1, 2008.  In July 2009, the RO increased the Veteran's disability rating for migraine headaches to 30 percent, effective June 17, 2009.  Because the RO did not assign the maximum disability rating possible for either of the claims on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

With regard to the Veteran's disability rating for migraine headaches, since he perfected his appeal from the May 1, 2008 assignment of an initial 10 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 10 percent prior to June 17, 2009 and whether he is entitled to a disability rating higher than 30 percent from June 17, 2009 to the present.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.

In the July 2009 rating decision, the RO granted the Veteran's claims of entitlement to service connection for traumatic arthritis of the right and left knees and right elbow epicondylitis.  These grants of service connection are considered full grants of the benefits on appeal.  As such, the claims of entitlement to service connection for a bilateral knee disability and a right elbow disability are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral lower extremity varicosities are the result of a disease or injury in service.

2.  Prior to August 1, 2008, the Veteran's service-connected degenerative arthritis of the lumbar spine with lumbar spondylosis was manifested by forward flexion of 90 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right lateral rotation of 30 degrees, and left lateral rotation of 30 degrees, with no evidence of ankylosis or incapacitating episodes.

3.  From August 1, 2008 to June 16, 2009, the Veteran's service-connected degenerative arthritis of the lumbar spine with lumbar spondylosis was manifested by forward flexion of no less than 20 degrees, with no evidence of ankylosis or incapacitating episodes.

4.  From June 17, 2009 to the present, the Veteran's service-connected degenerative arthritis of the lumbar spine with lumbar spondylosis is manifested by forward flexion of no less than 70 degrees with pain at 70 degrees, extension of 25 degrees, right lateral flexion of no less than 20 degrees with pain at 10 degrees, left lateral flexion of 20 degrees with pain at 10 degrees, right lateral rotation of 25 degrees, and left lateral rotation of 30 degrees, with no evidence of ankylosis or incapacitating episodes.

5.  For the entire appeal period, the Veteran's service-connected migraine headaches are manifested by weekly prostrating headaches with occasional photophobia, phonophobia, and nausea, and are not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Bilateral lower extremity varicosities were incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Prior to August 1, 2008, the criteria for a disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

3.  From August 1, 2008 to June 16, 2009, the criteria for the assignment of a disability rating of 40 percent, but no higher, for degenerative arthritis of the lumbar spine with lumbar spondylosis have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2010).

4.  From June 17, 2009 to the present, the criteria for a disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

5.  For the entire appeal period, the criteria for the assignment of a disability rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for varicose veins, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims for increased ratings for his low back disability and migraine headaches, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the January 2008 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA/VA-QTC examination reports are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with VA examinations for his low back disability and migraine headaches in January 2008 and June 2009.  The examiners reviewed the Veteran's claims file and provided thorough physical examinations, including conducting the appropriate range of motion and neurological testing.  Therefore, the Board finds that the examinations of record are adequate for determining the disability ratings for degenerative arthritis of the lumbar spine with lumbar spondylosis and migraine headaches.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Further, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disability or migraine headaches since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that new VA examinations are not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield, supra.

II. Merits of the Claims

A. Service Connection

The Veteran alleges that he currently suffers from varicose veins as a result of his active military service.  Specifically, he claims that he has observed varicose veins in his lower extremities since service.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record reflects that the Veteran has been diagnosed with mild bilateral lower extremity varicosities.  As such, the first element of Hickson has been met.

The Veteran asserts that, while on active duty, he observed varicose veins in his legs.  Service treatment records verify that he reported a two year history of varicose veins at his February 2008 separation examination.  There is no evidence to contradict the Veteran's report and the Board finds him credible.  As such, in-service onset of varicose veins can be conceded and the second element of Hickson has been met.

The remaining question is whether a causal relationship exists between the Veteran's current bilateral lower extremity varicosities and his in-service observations of varicose veins.

The Veteran was examined for his varicose veins in June 2009.  At that time, the examiner noted the Veteran's reported onset of varicose veins in service.  Although the Veteran reported a two year history of varicose veins at his separation examination, the VA examiner concluded that the Veteran's current varicosities were not related to service because the Veteran's reports were not specifically confirmed by the separation examiner.  In light of this lack of confirmation from a physician, the examiner concluded that the Veteran's bilateral lower extremity varicosities did not have their onset in and were not due to or a result of his military service.

Despite the negative June 2009 VA examiner's opinion, the Board notes that the Veteran is competent to offer a description of symptoms, such as varicose veins, that he experienced in service, and to describe a continuity of symptoms since service.  A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 

(1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board observes that in Barr, supra, at 309, the Court specifically held that varicose veins are a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has submitted statements indicating that he has experienced varicose veins from the time of service.  He reported varicose veins to the separation examiner in February 2008 and again to the VA examiner in June 2009.  Additionally, there is no evidence of record to contradict his assertion.  Both the Veteran's statements and the treatment records are absent of any other denials of varicose veins or such continuous symptoms.  There is simply not sufficient evidence to discredit the Veteran's reports of varicose veins since service.

The Court has consistently held that credible evidence of continuity of symptomatology is one type of evidence that may indicate a current disability is associated with service.  Therefore, as the evidence of record reflects that the Veteran has a current diagnosis of bilateral lower extremity varicosities; that he has reported a continuity of symptomatology since service; that there is no evidence to contradict the Veteran's reports of continuous varicose veins since service; and because the disability under consideration in this appeal is of the type that lends itself to lay observation, the Board finds that the evidence of record is at least in equipoise as to whether or not the Veteran's claimed varicose veins had their onset while on active duty.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral lower extremity varicosities is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing him claim when his disability may have been more severe than at other times during the course of her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Lumbar Spine

The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 5242 for his service-connected low back disability.  He seeks a higher rating.

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the appeal period at issue runs from May 2008 to the present, only the current rating criteria are to be considered and any regulation provisions effective prior to September 26, 2003 are irrelevant for the purposes of this claim. 

Diagnostic Code 5242 rates degenerative arthritis of the spine using the General Rating Formula for Diseases and Injuries.  Under the General Rating Formula,  with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (2) (2010).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the coastal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (5) (2010).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2010).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA examination for his low back disability most recently in June 2009.  At that time, the Veteran complained of an aching sensation in his low back, accompanied by a stabbing pain radiating down the left buttock and the posterior aspect of the left leg to the ankle.  The radicular symptoms occurred weekly.  The Veteran rated his average pain level as 3 to 4 out of 10, with flare ups that he rated as 9 out of 10 occurring 1 to 2 times per week.  He did not report any incapacitating flare ups.  The Veteran reported difficulty concentrating at work due to his back pain, but had not missed work because of it.  He also reported limitations on his daily activities, including an inability to do chores or play sports, and difficulty lifting groceries, mowing the lawn, lifting his 26 pound daughter, and playing with his daughter.  The examiner observed a slightly antalgic gait and tenderness to palpation over the mid and lower lumbar spine.  She recorded range of motion measurements of 0 to 70 degrees of forward flexion, with pain at 70 degrees, 0 to 25 degrees of extension, without pain, lateral bending of 0 to 20 degrees bilaterally, with pain at 10 degrees bilaterally, and lateral rotation of 0 to 25 degrees to the right and 0 to 30 degrees to the left, with pain at the extremes.  Although the Veteran complained of pain with motion, the examiner did not observe any increased pain, instability, weakness, fatigability, incoordination, or loss of motion with three repetitions.  A neurological examination was normal.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.

The Veteran was previously examined in January 2008.  At that time, the Veteran complained of stiffness, weakness, and intermittent sharp pain in the low back, buttock, and left leg.  He rated the pain as 7 out of 10, occurring three times per day for 2 hours per episode.  The pain was brought on by physical activity.  He reported being able to do all activities of daily living and maintain employment as an electronics technician.  The examiner observed normal gait with no evidence of radiation pain on movement, muscle spasm, or tenderness.  He recorded range of motion measurements within normal limits with 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of rotation bilaterally.  He noted that there was no additional pain, weakness, lack of endurance, fatigue, or incoordination after repetitive use.  A neurological examination was normal.  An x-ray of the complete lumbosacral spine was negative.  The examiner concluded that the Veteran had no currently identifiable pathology to render a diagnosis.

In addition to the VA and VA-QTC examination reports, the medical evidence of record includes private treatment records regarding the low back.  Notably, an August 2008 treatment record from Dr. S. M. T. diagnoses the Veteran with persistent low back pain with known disc herniation and stenosis and probable arthritis.  Dr. S. M. T. also indicates that the Veteran had marked limited range of motion with forward flexion of about 20 to 25 degrees.  There is no mention of neurological symptoms or physician-prescribed bed rest.

Prior to August 1, 2008, the medical evidence of record does not establish that the Veteran's service-connected low back disability warranted a disability rating in excess of 10 percent.  His range of motion was within normal limits.  His forward flexion was not limited to between 30 and 60 degrees and his combined range of motion was not limited to 120 degrees, as required for an increased rating of 20 percent.  Additionally, there was no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  As such, a rating in excess of 10 percent for degenerative arthritis of the lumbar spine with lumbar spondylosis is not warranted for this time period.

From August 1, 2008 to June 16, 2009, with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's low back disability warranted an increased rating of 40 percent.  Specifically, the private treatment record from Dr. S. M. T. indicated that the Veteran's forward flexion was limited to 20 to 25 degrees.  This level of limitation is set forth in the criteria for a 40 percent rating.  Accordingly, the Board finds that the Veteran's low back symptoms more closely approximate a 40 percent rating from August 1, 2008 to June 16, 2009.

However, although an increased rating of 40 percent is warranted, the evidence of record does not reflect symptomatology of degenerative arthritis of the lumbar spine with lumbar spondylosis that would meet the criteria for a rating in excess of 40 percent during this period of time.  While the evidence demonstrates limited forward flexion, there is no evidence of ankylosis of the spine to warrant an even higher rating of 50 or 100 percent.  As such, a rating in excess of 40 percent under Diagnostic Code 5242 is not warranted for the time period of August 1, 2008 to June 16, 2009.

Finally, from June 17, 2009 to the present, the medical evidence of record does not establish that the Veteran's service-connected low back disability warrants a disability rating in excess of 10 percent.  His range of motion measurements of 70 degrees of forward flexion and combined range of motion of 190 degrees do not warrant a rating in excess of 10 percent.  Even considering the point at which the Veteran felt pain, a combined range of motion of 170 degrees does not warrant a rating in excess of 10 percent.  Additionally, there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  As such, a rating in excess of 10 percent for degenerative arthritis of the lumbar spine with lumbar spondylosis is not warranted for this time period.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that there is no indication in the medical evidence of record that the Veteran has experienced any incapacitating episodes.  The Veteran has not described his episodes as incapacitating and there is no evidence indicating that he was ever prescribed bed rest by a physician.  As such, there is simply no evidence that the Veteran experiences incapacitating episodes for VA purposes  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2010).  Thus, an increased rating cannot be assigned under these criteria.

As noted above, any associated objective neurologic abnormalities must be evaluated separately under the appropriate diagnostic code.  Despite some references to radicular pain, there is no indication that radiculopathy was ever substantiated by objective clinical evidence, to include nerve testing or evaluation by an appropriate diagnostician.  Notably, all neurological examinations have shown normal sensation.  Further, even if the Board were to ignore the lack of objective clinical evidence, there is no indication that the Veteran's complaints of radiating pain to the left buttock and leg rise to the level of mild paralysis, as required for a compensable rating for radiculopathy of the sciatic nerve under Diagnostic Code 8520.  Rather, these complaints appear to be not more than slight in nature.  Thus, an increased evaluation under these criteria cannot be assigned.

With respect to the possibility of assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the Veteran's low back disability, the Board has considered the Veteran's complaints of additional pain during a flare up.  However, both the January 2008 VA-QTC and June 2009 VA examiners noted that there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or repetition.  Additionally, the Board has used the Veteran's range of motion measurements, as limited by pain, when evaluating his low back disability.  As such, the Board finds that additional compensation need not be assigned for the Veteran's low back disability under 38 C.F.R. §§ 4.40 or 4.45.  See also DeLuca, supra.

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 and 40 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent prior to August 1, 2008 and from June 17, 2009 to the present, and in excess of 40 percent from August 1, 2008 to June 16, 2009, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Migraines

The Veteran's service-connected migraine headaches have been evaluated as 10 percent disabling prior to June 17, 2009, and 30 percent disabling from June 17, 2009 to the present, under Diagnostic Code 8100.  He seeks higher ratings.

Under Diagnostic Code 8100, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."

The Veteran underwent a VA examination for his migraine headaches most recently in June 2009.  At that time, he complained of weekly migraines, lasting 2 to 3 hours per episode.  He reported occasionally having to leave work and occasional associated nausea without vomiting, photophobia, and mild phonophobia.  He described the pain as throbbing and rated it as 7 out of 10.  He reported using Triptan for pain relief with moderate response and occasional ibuprofen.  The examiner stated that the Veteran was unable to work, interact with his family, or perform daily activities when his migraine headaches occurred, but that they minimally impacted his work as they often occurred late in the day.

The Veteran was previously examined for his migraine headaches in January 2008.  At that time, he reported having headaches 3 to 5 times per week, lasting 2 to 3 hours per episode.  During his headaches, he is able to stay at work most of the time.  He also reported some severe headaches during which he must stay in bed.  The examiner did not indicate how often the Veteran had headaches so severe that he must stay in bed.  The Veteran described pain that occurred above the eye, into the back of the head, with associated nausea.  He also reported trying several medications with limited benefit.  The examiner noted no neurological abnormalities on examination.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran has experienced migraines with characteristic prostrating attacks occurring on average once a month over the last several months, that are not productive of severe economic inadaptability, throughout the entire appeal period.  Although the January 2008 examiner did not identify how many of the Veteran's migraines rose to the level of prostrating, the Board finds that his symptomatology was roughly consistent throughout the entire appeal period.  The Veteran has consistently reported migraine headaches that last as long as 2 to 3 hours and occur at least one time per week.  As such, the assignment of a disability rating of 30 percent is warranted for the entire appeal period.  

However, the Board does not find that an even higher rating of 50 percent is warranted.  There is no evidence that the Veteran's migraine headaches are productive of severe economic inadaptability.  Notably, at both examinations, the Veteran reported that his migraine headaches had a minimal impact on his employment.  As such, the Board finds that a rating in excess of 30 percent is not warranted for any time period.

The Board has reviewed the remaining diagnostic codes relating to headaches and neurological disabilities.  However, the claims folder contains no medical evidence indicating that the Veteran's headaches are manifested by any neurological symptoms other than those reflected above.  As such, an increased rating cannot be assigned under Diagnostic Codes 8000-8045 or 8103-8914.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8045, 8103-8914 (2010).

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned 30 percent rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that an initial rating of 30 percent for migraine headaches is appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); See Gilbert, supra.

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected low back disability and migraine headaches, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  With regard to the Veteran's low back disability, the rating criteria for the Veteran's currently assigned 10 and 40 percent disability ratings under Diagnostic Code 5242 contemplate his level of symptomatology.  Specifically, the criteria account for all limitation of motion and any symptoms related to degenerative arthritis of the lumbar spine with lumbar spondylosis.  The Veteran's complaints of pain and functional limitation are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  With regard to the Veteran's migraines, his complaints of headaches with light and noise sensitivity and nausea, are adequately contemplated by the rating schedule and its use of the term "prostrating" attacks.  Additionally, the frequency of his migraines is contemplated in the rating criteria for a 30 percent evaluation..  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to service connection for bilateral lower extremity varicosities is granted.

Prior to August 1, 2008, entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with lumbar spondylosis is denied.

From August 1, 2008 to June 16, 2009, entitlement to an initial disability rating of 40 percent for degenerative arthritis of the lumbar spine with lumbar spondylosis is granted, subject to the laws and regulations governing the award of monetary benefits

From June 17, 2009 to the present, entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine with lumbar spondylosis is denied.

Entitlement to an initial disability rating of 30 percent, but no higher, for migraine headaches is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for a bilateral ankle disability.

The Veteran contends that he has a current bilateral ankle disability that is the result of his active military service.  Specifically, he asserts that his current ankle symptoms are the result of in-service jumps as a paratrooper.  Therefore, he believes service connection is warranted.

The Veteran was afforded a VA-QTC examination in January 2008 and a VA examination in June 2009.  The January 2008 VA-QTC examiner concluded that he could not identify any pathology with regard to the Veteran's bilateral ankles to render a diagnosis.  However, he did not discuss whether the Veteran's complaints of ankle pain were manifestations of an undiagnosed illness.  The June 2009 VA examiner diagnosed the Veteran with chronic bilateral ankle strain/instability.  She opined that the Veteran's bilateral ankle strain/instability was not related to his military service because there was no documentation of treatment for an ankle condition in service and no ankle condition was detailed in the separation examination report.  However, the Board's review of the service treatment records shows a finding of decreased deep tendon reflexes in the bilateral ankles in December 2007 and a finding of joint instability in the ankle/foot at the February 2008 separation examination.  The examiner did not specifically address these findings, particularly the February 2008 separation examination finding which directly contradicts her statement that no ankle condition was detailed in the separation examination report.

In light of these deficiencies, the January 2008 VA-QTC and June 2009 VA examiners' opinions are not sufficient to render a decision on the issue of service connection for a bilateral ankle disability.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a bilateral ankle disability must be remanded for a new VA examination and nexus opinion.  See Barr, supra.

Accordingly, this issue is REMANDED for the following actions:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and associated with the claims folder.

2.  Following completion of the above, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of any bilateral ankle disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the above-referenced service treatment records, as well as the January 2008 VA-QTC and June 2009 VA examinations.

The examiner must state whether the Veteran's bilateral ankle symptoms can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

If the examiner attributes the Veteran's symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including in-service parachute jumps.

If the examiner does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether these symptoms are the result of any identifiable etiology.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for a bilateral ankle disability, to include as due to an undiagnosed illness, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


